Case 4:20-cv-02078-MWB Document 192-1 Filed 11/20/20 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

DONALD J. TRUMP FOR
PRESIDENT, INC., et al.,

Plaintiffs, Civil Action No. 4:20-cv-02078-

MWB
Vv.
KATHY BOOCKVAR, in her capacity ) 7Udee Matthew W. Brann
as Secretary of the Commonwealth of Electronically Filed
Pennsylvania, et al.,

Defendants.

A ee ee ee ee

 

ORDER GRANTING MOTION TO WITHDRAW OF APPEARANCE
Upon consideration of the Motion to Withdraw Appearance, it is hereby

ORDERED, ADJUDGED, and DECREED on this ___—_— day of November, 2020,
that the appearance of Daniel T. Donovan, Susan M. Davies, and Michael A. Glick
of Kirkland & Ellis LLP, is hereby withdrawn as counsel for Defendant Secretary
of the Commonwealth Kathy Boockvar. The Court understands that Barry H.
Berke of Kramer Levin LLP will be appearing shortly as co-counsel on behalf of
the Secretary.

SO ORDERED.

 

Matthew W. Brann, USDJ
